Citation Nr: 1014609	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's net worth constitutes a bar to receipt 
of non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
July 2008, which found that the Veteran's net worth was a bar 
to the receipt of non-service-connected pension benefits.


FINDING OF FACT

It is reasonable for the Veteran and his spouse to consume 
part of the Veteran's total family net worth of $208,000, for 
maintenance.  


CONCLUSION OF LAW

The corpus of the estates of the Veteran and his spouse 
precludes the payment of nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2002); 38 C.F.R. 
§§ 3.23, 3.274, 3.275 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In June 2008, prior to the initial corpus of estate 
determination, the Veteran was sent a letter, which contained 
the information that VA could pay a pension if he was a 
wartime Veteran with limited income and either permanently 
and totally disabled or 65 or older.  In the July 2008 
notification of the denial of his claim, the Veteran was 
informed that the basis for the denial had been because his 
net worth was sufficient to meet his living expenses.  He was 
provided information which defined net worth, and explained 
the other factor for consideration in a net worth 
determination.  He was informed that to qualify for pension 
benefits, net worth and income could not exceed certain 
requirements.  Although not sent in the form of a separate 
VCAA letter, this correspondence nevertheless provided actual 
notice of the evidence required to substantiate the claim.  
In April 2009, the appellant provided evidence in response to 
this notice, and, as a result, in a July 2009 statement of 
the case, the claim was readjudicated by a Decision Review 
Officer (DRO), thus curing any defects with respect to the 
timing of the VCAA notice requirements.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, the VCAA 
notice requirements have been satisfied.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his or her claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).  The RO obtained relevant SSA records, 
and the Veteran has provided income, asset, and expense 
information.  There is no indication of the existence of any 
other potentially relevant information or evidence which has 
not been obtained.  Indeed, the essential facts are not in 
dispute; the case rests on the interpretation and application 
of the relevant law.  The Veterans Claims Assistance Act of 
2000 does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Net Worth

The Veteran filed a claim for VA non-service-connected 
disability pension benefits in May 2008.  He lives in a 
nursing home, and meets the age and disability requirements 
for pension benefits, but a June 2008 corpus of estate 
determination found that he had excessive net worth, and, 
hence, entitlement to pension was denied.  See 38 U.S.C.A. 
§§ 1521, 1522.

Pension will be denied (or discontinued) when the corpus of 
the estate of the Veteran, or, if married, the corpus of the 
estates of the Veteran and the Veteran's spouse is such that 
under all the circumstances, including consideration of the 
annual income of the Veteran and the Veteran's spouse, it is 
reasonable that some part of the corpus of such estate be 
consumed for the Veteran's maintenance.  38 U.S.C.A. § 
1522(a); 38 C.F.R. § 3.274(a).  

The terms "corpus of estate" and "net worth" are 
interchangeable, and mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the appellant, except the appellant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the appellant's 
reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the 
Veteran's maintenance, factors to be considered include 
family income, whether the property can be readily converted 
into cash at no substantial sacrifice, life expectancy, the 
number of qualifying dependents, and the potential rate of 
depletion, including spending due to unusual medical 
expenses.  38 C.F.R. § 3.275(d); see also 38 C.F.R. § 
3.274(a).

In connection with his claim received in May 2008, the 
Veteran reported assets of $90,000 in savings, in the form of 
"interest bearing bank accounts, Certificates of Deposit 
(CDs)," for himself, and $110,000 for his wife, in addition 
to $8,000 in cash belonging to his wife, for total assets of 
$208,000.  As to income, he reported SSA benefits for himself 
in the monthly amount of $999, and of $1,268 for his wife.  
He also reported retirement income of $928 per month.  He 
reported monthly SSA Supplemental Medical Insurance B (SMIB) 
expenses totalling $192.80 for himself and his wife, and 
$1,908.28 per month in nursing home expenses.  

Also received was a statement from the nursing home, dated in 
April 2008, which reported that the amount of the daily 
charges for which he was responsible (i.e., not reimbursed) 
was $61.58 per day, which, prorated, is $1,873 per month.

SSA has verified that his credited SSA income for 2008 was 
$1,149.40 per month, while his wife received $1,364.40 per 
month.  These amounts include the SMIB premiums of $96.40 for 
each, which are deductible medical expenses.  See 38 C.F.R. § 
3.272.  

According to the corpus of estate determination in June 2008, 
the Veteran was aged 84 years, with an actuarial life 
expectancy of 6.2 years, and he had one dependent, his wife.  
Assets of $208,000 in "bank deposits" were listed.  Monthly 
income was $2,513.80 from SSA, and $928 in other retirement, 
totaling $3,441.80 per month.  Monthly expenses were noted to 
be $2,126 for shelter, $400 for food, $108 for taxes and 
insurance, $200 for clothing, $2,101.08 for medical expenses, 
and $740 for other expenses, totaling $5,675 per month.  The 
claimed medical expenses consisted of $1,908.28 in nursing 
home expenses and $192.80 for SMIB premiums.  "Other" 
expenses reportedly included utilities, cable, and telephone.  
Although the expenses exceeded income, in dividing the assets 
by the Veteran's life expectancy, the RO found that available 
income exceeded expenses, and that it was not unreasonable 
that liquid assets be consumed to meet his daily needs.  Due 
to the size and liquidity of his assets, net worth was a bar 
to benefits.  

Subsequently, additional information was received, regarding 
co-pay medical expenses for 2008, which totaled $3,528.79, 
and prescription drug expenses totaling $1,556.27.  An 
invoice from the nursing home showed the charges to the 
Veteran for a 246-day period in 2008, in the amount of 
$15,322.76, which, prorated, is $1,894.65 per month.  

The Veteran's primary contention is that the assets of his 
spouse should not be counted in determining his net worth.  
He states that she received the money in a legal settlement 
based on a health issue of her own, and an inheritance from 
her sister.  This was given to her, and deposited in a 
separate account for her retirement.  He states that these 
monies were invested in annuities and an IRA account for her 
retirement.  She has no other retirement.  He does not think 
that it was reasonable that her retirement accounts be 
considered as his liquid assets, to be used to meet his daily 
needs.  He points to a Texas law which purportedly 
establishes that a spouse's separate property includes 
property acquired by inheritance, and recovery for personal 
injuries.

VA law, however, does not follow state law in this regard.  
As cited above, in determining whether entitlement to pension 
is established, Congress enacted a law, requiring that all 
assets of the Veteran and his spouse be considered in 
determining net worth.  Indeed, the statute explicitly refers 
to the corpus of the estates (plural) of the Veteran and his 
spouse.  38 U.S.C.A. § 1522.  

In certain cases, not applicable here, where a couple is 
estranged, the income of the Veteran's wife is not counted.  
In such a situation, however, the spouse is also not counted 
as a dependent, and, thus, her expenses could not be 
considered, either.  In this case, if only the Veteran's 
expenses are considered, and attributing all medical expenses 
to the Veteran, and considering only his income, the monthly 
shortfall would be approximately $447, and it would take 16 
years to deplete the Veteran's share of the net worth of 
$90,000 at that rate; therefore, his net worth, considered 
alone, would still be excessive.  

As indicated above, size and liquidity of net worth, family 
income, life expectancy, and the potential rate of depletion 
are considered in a net worth determination.  In evaluating 
these factors, the net worth in this case, of $208,000, is 
considerable.  As to the liquidity, in the original claim, 
$8,000 of this was reported to be in cash.  The remaining 
$200,000 was reportedly in interest-bearing accounts, such as 
CDs.  CDs are typically subject to penalties for early 
withdrawal, but may be timed to ensure reasonable access to 
the resources, if in fact any of the estate is in CDs.  

In a later statement, the Veteran stated that his wife's net 
worth was invested in annuities and an IRA.  The Veteran's 
wife is 78 years old, and, thus, can presumably access her 
IRA account without penalties. An annuity typically provides 
a steady, fixed income, in exchange for an up-front payment; 
therefore, it would be reported as income (which was not 
done) rather than net worth.  The amount of income from these 
assets cannot be determined, because the Veteran did not 
report this income.  Interest income, annuity payments, and 
IRA disbursements, however, are considered to be countable 
income for VA pension purposes.  See 38 C.F.R. §§ 3.271, 
3.272 (2009).  For purposes of this decision, there is 
sufficient evidence to reach a decision without more specific 
information as to this income, but the Veteran is advised 
that such income would have to be counted, should net worth 
fall to a point where it is no longer a bar to pension 
benefits.  

Also for consideration is family income; in this case, the 
reported family income for 2008, without consideration of the 
income generated by the net worth assets, was $3,441.80 per 
month, or $41,301.60 per year.  By way of contrast, for 2008, 
the maximum rate of VA pension benefits that may be paid for 
a Veteran in need of aid and attendance, and with a spouse, 
was $21,615.  Although there are significant deductible 
medical expenses, not all nursing home expenses count as 
medical expenses, and the Veteran's countable income would 
have be below $21,615 for him to get any pension benefits, at 
all, if the net worth criteria were met.  Moreover, any 
countable income of the Veteran will reduce the pension 
benefits, dollar for dollar, by the amount of the income.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  

For purposes of a net worth determination, the potential rate 
of depletion is also a factor for consideration.  Such a 
determination involves life expectancy and spending due to 
unusual medical expenses, but there are no other specific 
legal criteria specifying how this factor is to be derived.  
In general, the potential rate of depletion will depend on 
the extent to which the Veteran's reasonable family expenses 
exceed family income.  In this regard, the purpose of VA 
pension benefits is to give beneficiaries a minimum level of 
financial security.  They are not intended to protect 
substantial assets, subsidize discretionary spending, or 
build up the beneficiary's estate.  Thus, it is inconsistent 
with the pension program to allow a claimant to collect a 
pension while simultaneously enjoying the benefit of a 
sizable estate.  

With this in mind, the family expenses must be considered.  
In the June 2008 corpus of estate determination, the RO 
considered claimed expenses of $5,675 per month.  This amount 
included the largest of the nursing home cost statements, 
i.e., $1,908.28.  Subsequently, the Veteran provided a 
statement of additional out-of-pocket medical expenses for 
the year, totalling $5,085.06, or $423.76 per month.  This 
brings the monthly expenses up to $6,098.76 per month, which 
substantially exceeds the monthly reported income of 
$3,441.80.  Without consideration of the additional, 
unreported income, spending at this rate would deplete the 
net worth entirely in 6.2 years, which was the Veteran's life 
expectancy in June 2008, but is less than his wife's life 
expectancy of 8.9 years.  See VA ADJUDICATION PROCEDURE MANUAL, 
M21-1MR, Part V.iii, Ch. 1, § j,  72.  

The Board must also consider whether these expenses are 
reasonable.  The corpus of estate determination reported non-
medical, non-nursing home monthly expenses totalled $3,574; 
presumably, before the Veteran entered the nursing home, 
these expenses would have been even higher, and would have 
included medical expenses, yet these expenses alone already 
exceed the reported monthly income of $3,441.80.  Obviously, 
when living on their own resources, their expenditures and 
lifestyle are their own business, but in the context of a 
claim for benefits under the VA pension program, a safety net 
program designed to avoid penury, and not to protect wealth, 
the expenses must be examined more closely.  

As a starting point, as noted above, for 2008, the maximum 
rate of VA pension benefits that may be paid for a Veteran in 
need of aid and attendance, and with a spouse, was $21,615, 
or $1,801 per month.  Because this is the maximum amount of 
VA pension payable, it can be inferred that non-medical 
expenses in excess of that amount could be considered 
excessive, unless justified as necessary to the health and 
well-being of the Veteran and his wife, because pension in 
excess of that amount could not be paid, under any 
circumstances.  In this case, the monthly reported clearly 
non-medical expenses were $3,574, which exceeds the maximum 
rate by $1,773.  

The Board observes that with the possible exception of some 
of the $200 in clothing per month and the taxes of $108 per 
month, the $3,574 in non-medical monthly expenses appears to 
consist of expenses allocable solely to the Veteran's spouse.  
In this regard, the Veteran resides in a nursing home, and, 
thus, would not be needing food, shelter, utilities , cable, 
or phone, aside from what he is charged by the nursing home, 
which, for purposes of this decision, was counted as a 
medical expense.  In contrast, the maximum rate of $1,801 
contemplates a Veteran who is in need of the aid an 
attendance of another person, as well as a spouse.  

The largest of the reported expenses is $2,126 for shelter; 
this expense, alone, exceeds the entire maximum amount 
payable to a Veteran who is in need of the aid and attendance 
of another person, and has no countable income.  The 
"shelter" has not been otherwise described, but, assuming 
that it is a mortgage payment, while it may be an expense 
that would take time to modify, there is no indication that 
the Veteran's spouse lives in an area which would justify 
this amount as necessary for decent, safe shelter.  Monthly 
non-medical, non-shelter expenses of $400 for food, $200 for 
clothing, and $740 for other expenses, such as utilities, 
totaling $1,340, for one person, would also seem to include 
discretionary amounts.  

In sum, the Veteran and his spouse have a net worth of 
$208,000.  In addition to their net worth, their reported 
income substantially exceeds the maximum payable rate for 
pension benefits, and their actual income is higher.  Their 
non-medical, non-nursing home expenses exceed their income, 
and are nearly double the maximum rate of pension that could 
be paid.  They have not presented any evidence as to why such 
expenses are necessary to provide for the basic needs of the 
Veteran and his spouse.  The actuarial life expectancy of the 
Veteran is 6.2 years, and for his wife, 8.9 years.  Even with 
their current rate of expenditure, and with only the reported 
income, the net worth can be expected to last 6 more years.  

Although spending at the current rate will ultimately deplete 
the financial resources of the Veteran and his spouse, the 
purpose of the pension program is to aid Veterans and their 
dependents who are unable to provide themselves the basic 
necessities; that is not the case here.  If the net worth 
becomes significantly depleted in the future, or there is a 
substantial increase in necessary out-of-pocket medical 
expenses, the Veteran and his wife are encouraged to again 
file a claim for pension benefits and submit the appropriate 
financial documentation.  Because, however, for the reasons 
stated, they do not have sufficient financial limitations 
presently, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine does not apply.  
Accordingly, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal is denied, as the Veteran's family net worth is a 
bar to pension entitlement.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


